Citation Nr: 1605778	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to October 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

During the appeal period, the Veteran was diagnosed as having a mood disorder, secondary to medical condition; mood disorder with depressive features due to chronic pain; attention-deficit/hyperactivity disorder (ADHD); depressive disorder, not otherwise specified; anxiety disorder, not otherwise specified; and panic disorder without agoraphobia.  Accordingly, the Board has broadly recharacterized the Veteran's psychiatric claim on appeal to encompass all diagnosed psychiatric disorders throughout the course of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected fibromyalgia.  Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Outstanding VA and Private Treatment Records

At his October 2014 hearing before the Board, the Veteran testified that he received psychiatric treatment at the VA facilities in Jamaica Plain, West Roxbury, and Boston after he separated from military service.  He also indicated that he saw a private physician in Nashua, New Hampshire, for his diagnosed ADHD in the early 2000s.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must obtain all available updated VA psychiatric treatment records, including any records available from the VA facilities in Jamaica Plain, West Roxbury, and Boston, which have not already been obtained and associated with the evidence of record.  The RO must also attempt to obtain any available treatment records from the private physician in Nashua, New Hampshire, who treated the Veteran for his diagnosed ADHD in the early 2000s.

B.  New VA Examination

In August 2013, the Veteran underwent a VA psychiatric evaluation to determine the nature and etiology of any mental disorders found on examination.  After reviewing the evidence of record and interviewing the Veteran, the VA examiner diagnosed the Veteran as having a "mood disorder with depressive features due to chronic pain" and opined that this condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not actually provide any supporting rationale explaining why the Veteran's current mood disorder was not related to his military service.  Instead, the examiner noted that the Veteran experienced his first panic attack in 1993 and that he complained of anxiety symptoms in November 1994 but did not provide any details concerning the origin of those symptoms.   Likewise, the examiner indicated that a January 2003 mental health assessment showed that the Veteran had reported being nervous and anxious since childhood/adolescence.  The examiner suggested that his childhood nervousness/anxiety was a preexisting condition that eventually manifested as panic attacks.  However, the examiner did not address whether the Veteran's mood disorder actually preexisted his military service and was aggravated beyond its normal progression as a result thereof.  Finally, the examiner asserted that "[the Veteran's] focus [during the current examination] was on the depression and anxiety being related to his chronic pain."  The examiner acknowledged that the psychiatrist who had seen the Veteran most recently had provided an assessment of "mood disorder secondary to medical condition" which suggested a possible relationship to his service-connected fibromyalgia.  Nevertheless, the VA examiner, like the Veteran's prior treating psychiatrists, did not elaborate or provide an opinion addressing whether the Veteran's mood disorder was actually caused or aggravated by his service-connected fibromyalgia.

In light of the deficiencies discussed above, the Veteran must be afforded an appropriate examination to ascertain the nature and etiology of any previously and currently diagnosed psychiatric disorders found on examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including medical records from any VA and non-VA medical providers who have treated him for his psychiatric disorder throughout the appeal period.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must obtain all available updated VA psychiatric treatment records which have not already been obtained and associated with the evidence of record, including any records available from the VA facilities in Jamaica Plain, West Roxbury, and Boston.  The RO must also attempt to procure any available treatment records from the private physician in Nashua, New Hampshire, who treated the Veteran for his diagnosed ADHD in the early 2000s.

All attempts to secure this evidence must be documented in the Veteran's electronic claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 
 
2.  Next, the Veteran must be afforded a comprehensive examination to determine the diagnoses of all psychiatric disorders that are present, as well as whether any psychiatric disorder currently or previously diagnosed are related to his military service.  The electronic claims file, must be reviewed examiner and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.

Following a review of the evidence of record, to include the service and post-service medical records, the clinical evaluation, and with consideration of the Veteran's statements and testimony, the examiner must provide diagnoses for all psychiatric disorders found.  Any current diagnosis of a mental disorder must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.

Thereafter, the examiner must provide a medical opinion addressing the following:

a)  For all previously or currently diagnosed psychiatric disorders, including mood disorder, secondary to medical condition; mood disorder with depressive features due to chronic pain; ADHD; depressive disorder, not otherwise specified; anxiety disorder, not otherwise specified; and panic disorder without agoraphobia, the examiner must provide an opinion as to whether any such disorder was incurred in, caused by, or otherwise related to the Veteran's military service.

b)  If the examiner finds that any psychiatric disorder preexisted the Veteran's military service, the examiner must state the specific evidence of record upon which the opinion is based.  

Then, the examiner must provide an opinion as to whether any preexisting psychiatric disorder underwent an increase in severity during service.  The examiners must state the specific evidence of record upon which the opinion is based.

c)  The examiner must discuss whether any of the Veteran's previously or currently diagnosed psychiatric disorders are caused or aggravated by his service-connected fibromyalgia. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic claims file.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim seeking entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected fibromyalgia.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

